UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : 20cr388-4 (DLC)

-Vv- : ORDER

 

YODITH REYNOSO-HICIANO,

Defendant,

DENISE COTE, District Judge:

An initial conference is scheduled to occur on July 30,
2021 at 1:00 PM. The defendant is incarcerated. Due to the
COVID-19 pandemic, the defendant may have the option of
appearing in court or through a videoconference. If, due to the
increase in demand for videoconference proceedings, a
videoconference is not available it may be possible to arrange
for a telephone conference. Accordingly, it is hereby

ORDERED that defense counsel shall respond to the following
two questions by 5:00 PM on July 22, 2021:

1) Does the defendant consent to have the proceeding
occur as a videoconference?

2) If a videoconference is unavailable, does the
defendant consent to have the proceeding occur as a
telephone conference?

 
If the defendant consents to either option, please complete
and file on ECF the written consent form attached to this Order
if it is feasible to do so.

IT IS FURTHER ORDERED that in the interest of justice, time
is excluded from July 16, 2021 until July 30, 2021 pursuant to
18 USC § 3161 (h) (7) (A), those interests outweighing the best
interest of the defendant and the public in a speedy trial.

This exclusion will permit the defendant, who is in custody, to
participate in the conference.

Dated: New York, New York

July 12, 2021
!

betne Lh.
DENISE COTE
United States District Judge

 
